Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/970,687 filed 8/18/20. Claims 1-15 are pending with claims 1, 8 and 13 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattrup et al. US 2015/0231896 A1 in view of Schouhamer Immink US 5,790,056.
Hattrup teaches:
With respect to claim 1, An apparatus, comprising: a processor (paragraphs 0136-0137); and a non-transitory computer readable storage medium encoded with instructions executable by a processor (paragraphs 0164, 0235, 0398-0400), the non-transitory computer-readable storage medium comprising: and instructions to print a reflection and inversion invariant code based on the set of code words to represent data of the plurality of data (abstract; paragraphs 0351, 0361, 0363-0364, 0373, 0379-0390; fig. 28, 28A, 28B).  

With respect to claim 2, The apparatus of claim 1, wherein the reflection and inversion invariant code comprises a graphical representation (abstract; paragraphs 0351, 0361, 0363-0364, 0373, 0379-0390; fig. 28, 28A, 28B).  



With respect to claim 7, The apparatus of claim 1, wherein the reflection and inversion invariantWO 2019/209246PCT/US2018/028846 13 code that is printed comprises a plurality of two-dimensional arrays (abstract; paragraphs 0055, 0100, 0351, 0363-0364, 0373, 0391-0395; fig. 28, 28A, 28B).  

With respect to claim 8, A method, comprising: printing, by the processor, a reflection and inversion invariant code that represents the M bit code word (abstract; paragraphs 0351, 0361, 0363-0364, 0373, 0379-0390; fig. 28, 28A, 28B).  

With respect to claim 13, A method, comprising: scanning, by a processor, a reflection and inversion invariant code, wherein the reflection and inversion invariant code is decoded to provide identical information when read in any direction or orientation (paragraphs 0060, 0093, 0135, 0138, 0297, 0347-0349, 0361-0364, 0371, 0405-0406).

Hattrup fails to specifically teach:
With respect to claim 1, instructions to receive a plurality of data having N bits, wherein each of the N bits is binary; instructions to select a set of code words for each one of the plurality of data, wherein the code words have M bits, wherein each of the M bits is binary having an approximately equal number of ones and zeros, wherein a value of M is greater than N. 

With respect to claim 4, The apparatus of claim 1, wherein the set of code words comprises a code words that is an inversion of another code word.  

With respect to claim 8, generating, by a processor, a codebook, wherein the codebook comprises a table of different N bits of data and M bit code words for each one of the different N bits of data, wherein the M bit code words each comprise an approximately equal number of ones and zeros, wherein the N bits and the M bits are binary; receiving, by the processor, a selection of data from the table; identifying, by the processor, an M bit code word from the table based on the selection of data.

With respect to claim 11, The method of claim 8, wherein the M bit code words comprise a pair of inverted M bit code words.  

With respect to claim 13, decoding, by the processor, the reflection and inversion invariant code to code word having an approximately equal number of ones and zeros; and WO 2019/209246PCT/US2018/028846 14 identifying a data associated with the code word.  

However, Schouhamer Immink teaches:
With respect to claim 1, instructions to receive a plurality of data having N bits, wherein each of the N bits is binary (abstract; col. 2, lines 66-67; col. 3, lines 11-17); instructions to select a set of code words for each one of the plurality of data, wherein the code words have M bits, wherein each of the M bits is binary having an approximately equal number of ones and zeros, wherein a value of M is greater than N (col. 1, lines 42-47; col. 3, lines 4-8 and 35-46; col. 6, lines 28-39; claim 1). 

With respect to claim 4, The apparatus of claim 1, wherein the set of code words comprises a code words that is an inversion of another code word (col. 2, lines 10-18; col. 6, lines 28-39).  

With respect to claim 8, generating, by a processor, a codebook, wherein the codebook comprises a table of different N bits of data and M bit code words for each one of the different N bits of data (col. 2, lines 59-60; col. 6, lines 28-40; fig. 7-8), wherein the M bit code words each comprise an approximately equal number of ones and zeros, wherein the N bits and the M bits are binary (abstract; col. 1, lines 42-47; col. 3, lines 4-8 and 35-46; col. 6, lines 28-39; claim 1); receiving, by the processor, a selection of data from the table (col. 7, lines 29-61); identifying, by the processor, an M bit code word from the table based on the selection of data (col. 8, line 62 – col. 9, line 18).

With respect to claim 11, The method of claim 8, wherein the M bit code words comprise a pair of inverted M bit code words (col. 2, lines 10-18; col. 6, lines 28-39).  

With respect to claim 13, decoding, by the processor, the reflection and inversion invariant code to code word having an approximately equal number of ones and zeros (abstract; col. 1, lines 42-47; col. 3, lines 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hattrup to select a set of code words from a received plurality of data bits, as taught by Schouhamer Immink, as an obvious matter of design choice to decrease the low frequency content of the modulated signal while keeping the same information coding efficiency to make possible continuous tracking control that is unaffected by the recorded signal (col. 2, lines 42-46; col. 3, lines 29-34).

Claims 3, 5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattrup et al. US 2015/0231896 A1 in view of Schouhamer Immink US 5,790,056, as applied to claims 1, 8 and 13 above, and further in view of Gaubatz et al. US 2016/0217358 A1.
The teachings of Hattrup and Schouhamer Immink have been discussed above.
Hattrup as modified by Schouhamer Immink fails to specifically teach:
With respect to claim 3, The apparatus of claim 1, wherein the set of code words comprises a code word that is a reflection of another code word.  

With respect to claim 5, The apparatus of claim 1, wherein the set of code words are represented by a single canonical code word.  

With respect to claim 10, The method of claim 8, wherein the M bit code words comprise a pair of reflected M bit code words.  



However, Gaubatz teaches:
With respect to claim 3, The apparatus of claim 1, wherein the set of code words comprises a code word that is a reflection of another code word (paragraphs 0023, 0071).  

With respect to claim 5, The apparatus of claim 1, wherein the set of code words are represented by a single canonical code word (paragraphs 0024, 0037, 0040, 0071).  

With respect to claim 10, The method of claim 8, wherein the M bit code words comprise a pair of reflected M bit code words (paragraphs 0023, 0071).  

With respect to claim 14, The method of claim 13, wherein the code word comprises a canonical code word (paragraphs 0024, 0037, 0040, 0071).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hattrup as modified by Schouhamer Immink, to utilize a code word that is a reflection of another code word, as taught by Gaubatz, to provide the ability to recover an encoded message without the loss of halftone quality when a subset or window of the image containing the encoded message is captured (paragraphs 0019-0020).

Allowable Subject Matter
Claims 9, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 9 and all its dependencies, wherein the reflection and inversion invariant code comprises a dot in a first position or in a second position, including all the limitations of claim 8 from which it depends.  With respect to claim 12 and all its dependencies, wherein the reflection and inversion invariant code is printed in three dimensions on an object, including all the limitations of claim 8 from which it depends.  With respect to claim 15 and all its dependencies, further comprising: translating, by the processor, the canonical code word into a non- canonical code word before the identifying, including all the limitations of claims 13 and 14 from which it depends. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH